DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 11, 13, 14, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 recite the limitation "the electrolyte solution" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner assumes dependency should be based on claim 3, instead of claim 2, which establishes a hypotonic electrolyte solution.
Claim 11 states the treatment is an adjunct treatment; it is unclear if the applicant is claiming that another treatment or if the claim is stating that the method is capable of being an adjunct treatment.
Claim 13a on the top of page 26 is unclear if this is part of claim 13 or if it supposed to be an additional claim.  MPEP 608.01(m) states “Each claim begins with a capital letter and ends with a period”, making it unclear if the claim actually ends before part a and part a should be a new claim, or if part a is to be included with claim 13.  The examiner assumes that claim 13a should be included with claim 13.
Claim 13, part of section a, recites the limitation "the poles" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13, part of section a, recites the limitation "the hertz frequencies" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13, part of section a, recites the limitation "the power supply" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the center of the array" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the ability to adjust or reprogram" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the poles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the hertz" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 also inherits the same deficiencies and recites “the hertz frequencies”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purnell et al (“The Dielectrophoretic Disassociation of Chloride Ions and the Influence on Diamagnetic Anisotropy in Cell Membranes”, Discovery Medicine, Vol. 22 (122) pgs.257-273 (2016)).
Referring to Claim 1, Purnell et al teaches a method for treating cancer and cancer metastasis comprising exposing cells to a direct current (dc) dielectrophoretic (DEP) electromagnetic field (EMF) force to down regulate Hyaluronan mediated motility receptor (HMMR) (e.g. Page 259 right column discloses befe producing a specifically designed DEP force frequency form a dc initiated EMF driven by 3 amperes of dc through an array which has been used across the globe for 20 years as with reports of cancer treatment; and Page 265 right column paragraph under results discloses selective growth of the cancerous cells.  The examiner notes that MPEP 2112.02 and that since the same dc-DEP EMF force is being generated with the same amperage (3A) (instant disclosure published paragraphs [0022] and [0038])).
Referring to Claim 2, Purnell et al teaches the treatment of claim 1 wherein the exposure to dc-DEP EMF force is via a bio-field array apparatus (e.g. Page 259 right column discloses the device is used as a bath with reports of cancer treatment recovery).
Referring to Claim 3, Purnell et al teaches the treatment of claim 2 wherein the exposure to dc-DEP EMF force is through a direct current driven dielectrophoretic electromagnetic field in a hypotonic electrolyte solution (e.g. abstract and Page 259 right column discloses 3mM hypotonic saline solution).

Referring to Claim 6, Purnell et al teaches the treatment of claim 2 wherein the bio-field array apparatus is a bath (e.g. Page 259 right column discloses the device is used as a bath with reports of cancer treatment recovery).

Referring to Claim 7, Purnell et al teaches the treatment of claim 1 wherein the exposure is through immersion therapy (e.g. Page 259 right column discloses the device is used as a bath (immersion) with reports of cancer treatment recovery).

Referring to Claim 8, Purnell et al teaches the treatment of claim 1 wherein the cells are cancerous (e.g. Page 259 right column discloses the device is used as a bath with reports of cancer treatment recovery).

Referring to Claim 9, Purnell et al teaches the treatment of claim 1 wherein the cells are human (e.g. Page 259 right column discloses animals that come in contact with the field exposed solution shoe effects).

Referring to Claim 10, Purnell et al teaches the treatment of claim 1 wherein the cells are animal (e.g. Page 259 right column discloses animals that come in contact with the field exposed solution shoe effects).

Referring to Claim 11, Purnell et al teaches the treatment of claim 1 wherein the treatment is an adjunct treatment (e.g. Page 259 right column discloses befe producing a specifically designed DEP force frequency form a dc initiated EMF driven by 3 amperes of dc through an array which has been used across the globe for 20 years as with reports of cancer treatment;  The examiner notes that MPEP 2112.02 and that since the same dc-DEP EMF force is being generated with the same amperage (3A) (instant disclosure published paragraphs [0022] and [0038]).  Since no other treatments are being claimed and the Purnell et al devices is performing the same dc-DEP EMF force it would be capable of being used as an adjunct treatment).

Referring to Claim 12, Purnell et al teaches the treatment of claim 1 wherein the exposure enhances cell polarity (e.g. Page 259 right column discloses befe producing a specifically designed DEP force frequency form a dc initiated EMF driven by 3 amperes of dc through an array which has been used across the globe for 20 years as with reports of cancer treatment;  The examiner notes that MPEP 2112.02 and that since the same dc-DEP EMF force is being generated with the same amperage (3A) (instant disclosure published paragraphs [0022] and [0038]); therefore Purnell would necessarily enhance cell polarity).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purnell et al (“The Dielectrophoretic Disassociation of Chloride Ions and the Influence on Diamagnetic Anisotropy in Cell Membranes”, Discovery Medicine, Vol. 22 (122) pgs.257-273 (2016)) in view of Rogers (US Publication 2015/0273236).
Referring to Claim 4, Purnell et al teaches the treatment of claim 2 except wherein the electrolyte solution is actively treated with the bio-field array apparatus through an intravenous (IV) infusible. 	Rogers teaches that it is known to use intravenous infusion treatment device that conveys electromagnetic radiation to a subject as set forth in Paragraph [0244] and Figure 1, IV treatment 106 and radiation source 100 to provide targeting treatment for blood diseases (e.g. blood cancers).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Rogers, with intravenous infusion treatment device that conveys electromagnetic radiation to a subject as taught by Purnell et al, since such a modification would provide the predictable results of provide targeting treatment for blood diseases (e.g. blood cancers).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purnell et al (“The Dielectrophoretic Disassociation of Chloride Ions and the Influence on Diamagnetic Anisotropy in Cell Membranes”, Discovery Medicine, Vol. 22 (122) pgs.257-273 (2016)) in view of Wang et al (US Publication 2008/0143822).

Referring to Claim 5, Purnell et al teaches the treatment of claim 2 except wherein the electrolyte solution is actively treated with the bio-field array apparatus as an ingestible. 	Wang et al teaches that it is known to use a capsule for ingesting that emits electromagnetic radiation from said capsule as set forth in Paragraph [0031] to provide detect images of the tissue based on the reflections from the emitted radiation to improve diagnosis of internal structures.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Purnell et al, with a capsule for ingesting that emits electromagnetic radiation from said capsule as taught by Wang et al, since such a modification would provide the predictable results of detect images of the tissue based on the reflections from the emitted radiation to improve diagnosis of internal structures.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purnell et al (“The Dielectrophoretic Disassociation of Chloride Ions and the Influence on Diamagnetic Anisotropy in Cell Membranes”, Discovery Medicine, Vol. 22 (122) pgs.257-273 (2016)) in view of Gough et al (US Publication 2005/0101950) and Fleming (US Patent 5,891,182).

Referring to Claim 13, Purnell et al teaches an improved device for generating dielectrophoretic electromagnetic fields in solution comprising a bio-field array apparatus (e.g.  Figure 1 and Page 259 right column lines 1-18 discloses the BEFE is driven by 3 amperes through an array).  However, Purnell et al does not disclose feedback and sensing capabilities to measure impedance; a. The device of claim 13 wherein the poles and/or the hertz frequencies are adjusted or re-programmed at or from the power supply. 	 Gough et al teaches that it is known to use feedback control system to receive impedance data from sensors and use this information to adjust the amount of electromagnetic therapy as set forth in Paragraphs [0058] and [0069] to provide reduction in damage to tissue surrounding the targeted tissue (e.g. Paragraph [0046]).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Purnell et al, with a feedback control system to receive impedance data from sensors and use this information to adjust the amount of electromagnetic therapy as taught by Gough et al, since such a modification would provide the predictable results of reduction in damage to tissue surrounding the targeted tissue. 	Fleming teaches that it is known to use a power supply that permits a user to adjust the frequency for treatment of diseases as set forth in Figure 2 and Column 6 lines 29-61 (ability for user to adjust the hertz frequencies) and Columns 9-14 (illustrates a table of various frequencies output signals that alleviate such conditions) to provide improved versatility by enabling the device to change outputs to treat a variety of medical conditions.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Purnell et al, with a power supply that permits a user to adjust the frequency for treatment of diseases as taught by Fleming, since such a modification would provide the predictable results of improved versatility by enabling the device to change outputs to treat a variety of medical conditions.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purnell et al (“The Dielectrophoretic Disassociation of Chloride Ions and the Influence on Diamagnetic Anisotropy in Cell Membranes”, Discovery Medicine, Vol. 22 (122) pgs.257-273 (2016)) in view of Rofougaran et al (US Publication 2011/0160802)..

Referring to Claim 14, Purnell et al teaches an improved device for generating dielectrophoretic electromagnetic fields in solution comprising a bio-field array apparatus (e.g.  Figure 1 and Page 259 right column lines 1-18 discloses the BEFE is driven by 3 amperes through an array).  However, Purnell et al does not disclose a crystalline piezoelectric materials in the center of the array.
 	Rofougaran et al teaches that it is known to use a crystalline piezoelectric material in a MEMS device that emits electromagnetic field as set forth in Paragraphs [0183] and [0223] to provide energy harvesting to assist with power efficiency.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Purnell et al, with a crystalline piezoelectric material in a MEMS device that emits electromagnetic field as taught by Rofougaran et al, since such a modification would provide the predictable results of energy harvesting to assist with power efficiency.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purnell et al (“The Dielectrophoretic Disassociation of Chloride Ions and the Influence on Diamagnetic Anisotropy in Cell Membranes”, Discovery Medicine, Vol. 22 (122) pgs.257-273 (2016)) in view of Schmidt (US Publication 2014/0371514).

Referring to Claim 15, Purnell et al teaches an improved device for generating dielectrophoretic electromagnetic fields in solution comprising a bio-field array apparatus (e.g.  Figure 1 and Page 259 right column lines 1-18 discloses the BEFE is driven by 3 amperes through an array).  However, Purnell et al does not disclose a toroidal transformer for power supply. 	Schmidt teaches that it is known to use a field generator (power supply) to generate an electromagnetic field (e.g. Paragraph [0003]) and arranged in a toroidal shape (e.g. Paragraph [0004]) to provide generation of an electromagnetic field with lower stray magnetic field than others coil to reduce interference to non-targeted tissue and other sensitive electronic systems.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Purnell et al, with a field generator (power supply) to generate an electromagnetic field and arranged in a toroidal shape as taught by Schmidt, since such a modification would provide the predictable results of generation of an electromagnetic field with lower stray magnetic field than others coil to reduce interference to non-targeted tissue and other sensitive electronic systems.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purnell et al (“The Dielectrophoretic Disassociation of Chloride Ions and the Influence on Diamagnetic Anisotropy in Cell Membranes”, Discovery Medicine, Vol. 22 (122) pgs.257-273 (2016)) in view of Fleming (US Patent 5,891,182).

Referring to Claims 16 and 17, Purnell et al teaches an improved device for generating dielectrophoretic electromagnetic fields in solution comprising a bio-field array apparatus (e.g.  Figure 1 and Page 259 right column lines 1-18 discloses the BEFE is driven by 3 amperes through an array).  However, Purnell does not explicitly disclose the ability to adjust or reprogram the poles and/or the hertz frequencies; wherein the hertz frequencies correspond to signals for treatment of diseases. 	Fleming teaches that it is known to use a power supply that permits a user to adjust the frequency for treatment of diseases as set forth in Figure 2 and Column 6 lines 29-61 (ability for user to adjust the hertz frequencies) and Columns 9-14 (illustrates a table of various frequencies output signals that alleviate such conditions) to provide improved versatility by enabling the device to change outputs to treat a variety of medical conditions.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Purnell et al, with a power supply that permits a user to adjust the frequency for treatment of diseases as taught by Fleming, since such a modification would provide the predictable results of improved versatility by enabling the device to change outputs to treat a variety of medical conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Purnell: "Bio-electric Field Enhancement: the Influence on Hyaluronan Mediated Motility Receptors in Human Breast Carcinoma", Discovery Medicine, vol. 23, no. 127, April 22, 2017, pages 259-267 teaches using DC DEP EMF to a housing of conductive rings for down regulation of HMMR.  The examiner notes this was published after the effective filing date of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792